 1                                                                                              JS-6
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8                              CENTRAL DISTRICT OF CALIFORNIA
 9
10   SHARON LA GUE,                                 CV 19-07983 PA (MRWx)

11                 Plaintiff,                       JUDGMENT
12          v.
13   LOS FELIZ OIL, INC., et al.,
14                 Defendants.
15
16
17          Pursuant to the Court’s November 15, 2019 Minute Order dismissing Plaintiff’s
18   claims against Defendant Ramin Parnassizadeh for lack of prosecution and failure to comply
19   with the Court’s Order, and the Court’s December 26, 2019 Minute Order dismissing
20   Plaintiff’s claims against Defendant Los Feliz Oil, Inc. for lack of prosecution and failure to
21   comply with the Court’s Order,
22          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
23   dismissed without prejudice.
24          IT IS SO ORDERED.
25
26   DATED: December 26, 2019                           _________________________________
                                                                   Percy Anderson
27                                                        UNITED STATES DISTRICT JUDGE
28
